FILED
                             NOT FOR PUBLICATION                            MAR 09 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       Nos. 06-50686 & 06-50688

               Plaintiff - Appellee,             D.C. No. CR-03-00419-DDP
                                                          CR-05-00359-DDP
   v.
                                                 MEMORANDUM *
 JOHNNY RAY GASCA; et al.,

               Defendants - Appellants.



                     Appeal from the United States District Court
                        for the Central District of California
                     Dean D. Pregerson, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        In these consolidated appeals, Johnny Ray Gasca appeals from his jury-trial

convictions and 84-month sentence imposed for escape from custody in violation

of 18 U.S.C. § 751(a); falsely representing a social security number in violation of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
42 U.S.C. § 408(a)(7)(B); interstate communication of a threat, in violation of

18 U.S.C. § 875(d); witness retaliation, in violation of 17 U.S.C. § 506(a)(1) and

18 U.S.C. § 2319(b)(3); and criminal infringement of a copyright

17 U.S.C. § 506(a)(1) and 18 U.S.C. § 2319(b)(3).

       Pursuant to Anders v. California, 386 U.S. 738 (1967), Gasca’s counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




DAT/Research                              2                                    06-50686